Citation Nr: 0029805	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-11 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of an overpayment of improved death 
pension benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  The appellant is the widow of the veteran.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Committee on Waivers and Compromises (the Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant was granted improved death pension benefits 
effective in February 1996.  

3.  At the time the award was made the appellant was informed 
that she was required to inform VA of any changes in her 
income.

4.  The appellant failed to inform VA of an increase in her 
Social Security income.

5.  The appellant's monthly income exceeds her monthly 
expenses.

6.  The appellant was at fault in creation of the 
overpayment, failure to make restitution would result in an 
unfair gain, and collection of the indebtedness would not 
deprive the appellant of basic necessities.



CONCLUSION OF LAW

Recovery of an overpayment of improved death pension benefits 
indebtedness would not be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks a waiver of recovery of an overpayment of 
improved death pension benefits.  She maintains that she was 
unaware that VA did not know that her Social Security 
payments increased after her husband's death.  She also 
maintains that people she talked to at Social Security told 
her that taking her husband's greater amount of Social 
Security would not affect her VA benefits.  Finally, the 
appellant asserts that she should be given a waiver of 
repayment of the overpayment since repayment of the 
overpayment would be a hardship to her.

The veteran died in November 1995.  The appellant submitted a 
claim for improved death pension benefits in January 1996 in 
which she reported that she received $331 a month in Social 
Security income.  The appellant indicated on the form that 
she hoped to receive part of her husband's Social Security.  
The appellant was granted improved death pension benefits 
effective from February 1996 by an award action in May 1996.  
The award was based on the appellant having only $331 a month 
in Social Security benefits for income.  Included with the 
award letter was a VA Form 21-8767 which informed the 
appellant that her death pension benefits were dependent on 
her income and that all changes in income received from all 
sources must be reported to VA.

In January 1998 the appellant submitted a statement to VA in 
which she noted that her income for 1997 was $848 a month 
after payment of Medicare.  She indicated that after her 
husband's death her Social Security payments increased.  The 
appellant included her 1997 statement of Social Security 
benefits which indicated that the appellant was awarded 
$10,701.60 in benefits for 1997 prior to deduction of  
$525.60 in annual Medicare premiums.

In April 1998 the appellant's benefits were terminated 
effective from February 1, 1996.  The evidence of record 
reveals that the appellant had been receiving Social Security 
benefits in excess of the maximum annual pension rate for a 
widow ever since the veteran died.  The overpayment is 
currently in the amount of $2,042. 

The appellant submitted a Financial Status Report (FSR) in 
June 1998.  The appellant did not list her income on the FSR.  
Attached to the FSR was a list of her monthly expenses.  The 
monthly expenses totaled $633.  These expenses included $10 a 
month each to two department stores, $13.75 a month for a 
newspaper, and $32 a month for cable TV.

The appellant submitted a timely request for a waiver of 
repayment of the overpayment.  The Committee, in an October 
1998 decision, denied the appellant's claim for waiver of 
repayment.  The Committee determined that while there was no 
fraud on the part of the appellant, there was fault on the 
part of the appellant, and that recoupment of the overpayment 
would not be against equity and good conscience.

The question to be resolved is whether collection of the 
indebtedness should be waived under the principles of equity 
and good conscience.  Recovery of an overpayment of any VA 
benefit may be waived if recovery of the indebtedness from 
the payee would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The factors which 
must be considered are the extent to which the actions of the 
appellant contributed to the creation of the debt, a weighing 
of the fault on the part of the appellant against any VA 
fault, whether collection would deprive the appellant of 
basic necessities, whether recovery would nullify the 
objective for which the benefits were intended, whether 
failure to make restitution would result in unfair gain to 
the appellant, and whether the reliance on the VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 C.F.R. § 1.965.

In considering these factors, the Board notes that the fault 
in the creation of the overpayment appears to be exclusively 
attributable to the appellant.  While the appellant indicated 
on her application in January 1996 that she hoped to receive 
part of her husband's Social Security benefits, she failed to 
report the increase in her Social Security benefit income 
after it was increased to reflect her husband's death.  

As to the element of "undue financial hardship," the Board 
notes that the regulation provides that consideration should 
be given to whether collection of the indebtedness would 
deprive the debtor or her family of the basic necessities.  
In 1997 the appellant's monthly Social Security income was 
$891.80 a month (10,701.60 divided by 12 months).  The Board 
notes that Medicare deductions of $43.80 a month were not 
included in the listing of the appellant's monthly necessary 
expenses.  Consequently, the Medicare deductions of $43.80 
must be added to the appellant's monthly necessary expenses.  
The appellant's reported monthly expenses ($633) plus her 
monthly Medicare premium ($43.80) totals $676.80.  
Accordingly, the appellant's monthly income exceeds the 
appellant's monthly expenses by more than $200 a month, even 
prior to considering that $65 a month of the reported monthly 
expenses might not meet the criteria for "necessary" 
expenses (department store, newspaper and cable TV expenses).  
As the appellant's monthly income exceeds her reported 
monthly expenses, the Board concludes that recovery of the 
overpayment would not subject the appellant to financial 
hardship.  Further, failure to recover the overpayment would 
result in unjust enrichment to the appellant.  As the 
appellant is no longer in receipt of VA death pension 
benefits, recovery of the subject overpayment would not 
defeat the purpose of the original award. 

The Board notes that VA is unable to take into consideration 
what the appellant might have been told by employees of the 
Social Security Administration.  VA must follow the laws and 
regulations, as considered above.

Accordingly, it is the judgment of the Board, after full 
consideration, that the denial of waiver of recovery of the 
overpayment would be consistent with the standards of equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits is denied.


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals


